Title: From George Washington to Andrew Lewis, 24 May 1758
From: Washington, George
To: Lewis, Andrew


To Major Lewis[Fort Loudoun, 24 May 1758]
Sir.
I can not order your march to this place in more effectual words, or in a more effectual manner, than by enclosing you a Copy of my Orders from Sir John St Clair.
You will see by these, that not a moment shou’d be lost in beginning your march, nor the least delay in prosecuting it to this—You will also see, the necessity of providing for your companies wants in time; as there will be so little time allowed you to stay here, before we begin our march to join the main Body of the Army.
I expect 1,000 pair of Indian Leggings every hour from Philadelphia—I also expect to get Spatterdashes made for the whole Regiment, by the time you join: Those are articles, therefore which you need not provide.
You will lose no time in sending these Orders to Captn Woodward—write pressingly to him, to march forthwith to this place.

I have the pleasure to tell you, that I have got Ensigns commissions for Mr Allen, and Sergt McCully; but shall keep them until they arrive here: They may, however, in the mean time, act as Officers. I am Sir, Your most obedient, humble Servant,

G:W.
Fort Loudoun, the 24th May, 1758

